DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities: In paragraph [0001], --now U.S. Patent No. 10,651,824 issued on May 12, 2020-- should be inserted after “August 7, 2018”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-15 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kirkpatrick, II (US Patent No. 6,232,832; hereinafter referred to as Kirkpatrick).
With regard to Claim 13, Kirkpatrick teaches in Fig. 7 a tunable filter comprising a first operational amplifier (100) comprising a non-inverting input (+) and an output thereof; and a second operational amplifier (AMPC1) comprising a non-inverting input (+) and an output thereof, the output of the first operational amplifier (100) connected to the non-inverting input (+) of the second operational 
With regard to Claim 14, the recitation such as “wherein a change in resistance of the variable resistor is operable to result in an inverse change in frequency of a filter response of the tunable filter” is also met by the cited reference. Note that all the claimed structural limitations of the invention are met by the cited reference, thus the result/function is also met by the cited reference.
With regard to Claim 15, wherein the variable resistor circuit comprises a plurality of resistors (RN1, RN2) coupled to a multi-port switch (not shown).
With regard to Claim 18, the tunable filter further comprising a second variable resistor circuit (RG2) coupled to the non-inverting input of the first operational amplifier.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick.
With regard to Claim 19, the above discussed filter of Kirkpatrick meets all of the claimed limitations except for the recitation “A communication system comprising the tunable filter of claim 13”.  Given that the base claim 13 is anticipated by Kirkpatrick; and that recitation adds nothing to the claimed structure of the filter of the present invention, the phenomena, whether the filter is used within the communication system or any other system, is deemed to be an intended use of the filter.  Since the claimed method/structure of the filter is anticipated by the cited reference, thus the filter of the cited reference can be used in the communication system as recited in the claim as well.  Therefore, claim 19 is also rendered obvious by the cited reference.
With regard to Claim 20, the recitation such as “wherein the communication system comprises an antenna” is also rendered obvious by the cited reference.
With regard to Claim 21, the recitation such as “wherein the antenna is an isolated magnetic dipole” is also rendered obvious by the cited reference.
With regard to Claim 22, the recitation such as “wherein the tunable filter is disposed in a receive chain” is also rendered obvious by the cited reference.
With regard to Claim 23, the recitation such as “wherein the tunable filter is disposed in a transmit chain” is also rendered obvious by the cited reference.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 14 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10 and 12 of U.S. Patent No. 10,069,479.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 13, 14 and 16-18  of the present application are rendered obvious by Claims 1, 9, 10 and 12 of U.S. Patent No. 10,069,479.  For example, the recitation "a first operational amplifier comprising a non-inverting input and an output thereof; and a second operational amplifier comprising a non-inverting input and an output thereof, the output of the first operational amplifier connected to the non-inverting input of the second operational amplifier at an output of the tunable filter; the output of the second operational amplifier connected to the non-inverting input of the first operational amplifier at an input of the tunable filter; wherein the output of the second operational amplifier is connected to a variable resistor circuit, the variable resistor circuit connected to the non-inverting input of the first operational amplifier", as recited in claim 13 of the present application, is rendered obvious by the claimed limitations “a first operational amplifier comprising a non-inverting input and an output thereof; and a second operational amplifier comprising a non-inverting input and an output thereof, the output of the first operational amplifier connected to the non-inverting input of the second operational amplifier at an output of the tunable filter; the output of the second operational amplifier connected to the non-inverting input of the first operational amplifier at an input of the tunable filter” of Claim 1 and “a first variable impedance network connected between the output of the second operational amplifier and the non-inverting input of the first operational amplifier, the first variable impedance network comprising a switch coupled to a plurality of resistors” of Claim 9 of U.S. Patent No. 10,069,479.
Claims 13, 16 and 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 9 of U.S. Patent No. 10,651,824.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 13, 16 and 19-23 of the present application are rendered obvious by Claims 1-3 and 9 of U.S. Patent No. 10,651,824.  For example, the recitation "a first operational amplifier comprising a non-inverting input and an output thereof; and a second operational amplifier comprising a non-inverting input and an output thereof, the output of the first operational amplifier connected to the non-inverting input of the second operational amplifier at an output of the tunable filter; the output of the second operational amplifier connected to the non-inverting input of the first operational amplifier at an input of the tunable filter; wherein the output of the second operational amplifier is connected to a variable resistor circuit, the variable resistor circuit connected to the non-inverting input of the first operational amplifier", as recited in claim 13 of the present application, is rendered obvious by the claimed limitations “a first operational amplifier comprising a non-inverting input and an output thereof; and a second operational amplifier comprising a non-inverting input and an output thereof, the output of the first operational amplifier connected to the non-inverting input of the second operational amplifier at an output of the at least one tunable filter circuit; the output of the second operational amplifier connected to the non-inverting input of the first operational amplifier at an input of the at least one tunable filter circuit” of Claim 1 and “a first variable impedance network connected between the output of the second operational amplifier and the non-inverting input of the first operational amplifier, the first variable impedance network comprising a switch coupled to a plurality of resistors” of Claim 9 of U.S. Patent No. 10,651,824.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        January 14, 2021